
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Bright (for
			 himself and Mr. Terry) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress in support
		  of a single national fuel economy standard.
	
	
		Whereas Congress mandated a new, higher single national
			 fuel economy standard as part the Energy Independence and Security Act of 2007
			 (EISA), which was enacted into law on December 19, 2007;
		Whereas EISA will raise the fuel economy of passenger cars
			 and light trucks by at least 40 percent and will decrease the carbon dioxide
			 tailpipe emissions of passenger cars and light trucks by at least 30 percent by
			 2020;
		Whereas the single national fuel economy standard
			 promulgated, pursuant to the EISA, will provide the regulatory stability and
			 certainty that is required to produce the fuel efficient cars of
			 tomorrow;
		Whereas the Energy Policy and Conservation Act of 1975
			 explicitly states that “a State or a political subdivision of a State may not
			 adopt or enforce a law or regulation related to fuel economy standards”;
		Whereas the California Air Resources Board (CARB) has
			 promulgated a regulation implementing a 2002 California law (AB 1493) that
			 would have the direct effect of regulating fuel economy;
		Whereas if a waiver of preemption under the Clean Air Act
			 is granted to CARB by the Environmental Protection Agency for its regulation
			 implementing AB 1493, California, 13 other States, and the District of Columbia
			 that have adopted the CARB regulation will seek to enforce it;
		Whereas CARB petitioned the Environmental Protection
			 Agency on January 21, 2009, seeking, among other things, retroactive
			 enforcement of its regulation, which would include the regulation of vehicles
			 already sold;
		Whereas the granting of such a waiver would result in a
			 patchwork of State fuel economy regulatory regimes in the States and District
			 of Columbia (except Pennsylvania) that have adopted CARB’s regulation, as each
			 automaker must separately conform the fleet each automaker delivers for sale in
			 that State to each State’s rule;
		Whereas CARB’s regulation conflicts with the restructured
			 Corporate Average Fuel Economy (CAFE) program because CARB adopted a “flat”
			 standard of regulation, an approach Congress rejected in favor of an
			 “attribute-based” standard under EISA;
		Whereas Congress rejected the “flat standard” method of
			 regulation CARB adopted because of its negative impact on passenger safety, it
			 limits consumer choice, and its inherent bias against full-line
			 manufacturers;
		Whereas the attribute-based system of regulation Congress
			 mandated in EISA will, by design, always save more fuel and reduce more
			 greenhouse gases than a comparable flat standard;
		Whereas the National Academy of Sciences stated in a 2002
			 study on fuel economy that “if an increase in fuel economy is effected by a
			 system that encourages either downweighting or the production and sale of more
			 small cars, some additional traffic fatalities would be expected.”;
		Whereas CARB’s method of regulation encourages
			 downweighting and the production and sale of more small cars in “California”
			 States, thereby negatively impacting passenger safety;
		Whereas CARB did not consider job loss, consumer choice,
			 consumer affordability, passenger safety, or the health of the United States
			 auto industry outside of California when promulgating its regulation;
		Whereas the design of CARB’s regulation will distort the
			 retail auto market by forcing automakers to deliver for sale certain vehicles
			 in the States which have adopted its regulation, irrespective of whether
			 consumer demand exists for such vehicles;
		Whereas CARB’s regulation will create a “cross border
			 sales loophole” and a “SUV loophole” that will conflict with the goals of EISA
			 and distort the auto market;
		Whereas CARB’s regulation will exempt over a dozen global
			 automakers from regulation, which will further distort the retail auto market
			 and reduce the competitiveness of the automakers that are subject to CARB’s
			 regulation;
		Whereas CARB’s regulation potentially exempts vehicles
			 sold by Chinese and Indian automakers from its regulation, which will give a
			 regulatory advantage to Chinese and Indian automakers at the expense of the
			 automakers that are subject to CARB’s regulation;
		Whereas domestic and international automakers are
			 experiencing the worst economic downturn in a generation;
		Whereas it makes no economic sense to burden consumers,
			 dealers, and automakers, in the midst of a recession with a State-based fuel
			 economy regime that is redundant to the goals of CAFE, but contrary to its
			 structure;
		Whereas CARB’s regulation will affect 34 percent of the
			 Nation’s fleet, yet the cost to consumers nationally in 2009 is unknown, as
			 well as the passenger safety impact, environmental impact, and cost to
			 automakers; and
		Whereas it is the responsibility of Congress, and not of a
			 State agency, to set national energy and environmental policy: Now, therefore,
			 be it
		
	
		That it is the sense of the Congress
			 that—
			(1)a single national fuel economy standard is
			 necessary to achieve the national policy goals of reducing fuel consumption and
			 greenhouse gas emissions while not further exacerbating unemployment;
			 and
			(2)the California Air
			 Resources Board’s regulation to implement AB 1493 undermines and conflicts with
			 the national policy established by Congress in the Energy Policy Conservation
			 Act of 1975 and its subsequent amendments.
			
